Citation Nr: 1212223	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to November 1969.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied service connection for "a heart condition."  In November 2006, the Veteran's representative raised the issue of hypertension, intending that it be included along with the Veteran's heart claim.  

In July 2010 and 2011, the Board remanded this claim for further development.  The claims file reflects that there has been substantial compliance with the remand; a VA opinion regarding the hypertension issue has been associated with the file.  


FINDING OF FACT

A preponderance of the evidence is against the finding that the Veteran has hypertension that had its clinical onset in service, was manifested to a compensable degree within the first post service year or is otherwise related to his active service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2004 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In March 2006, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  Although a note in the October 2005 Statement of the Case (SOC) indicated that not all private medical evidence was requested, the Board has determined that all records pertinent to this claim are in the file.  The Veteran was provided a VA examination in August 2010 and a VA opinion was rendered on the issue in July 2011.  The AOJ complied with the July 2011 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection for hypertension may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

While 38 C.F.R. § 3.309(e) has added ischemic heart disease as a presumptive disability associated with herbicide agents, it also makes clear that hypertension is not to be included in this presumption.  See 38 C.F.R. § 3.309(e), Note 3 (2011).  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including hypertension.  The National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of any other disabilities.  See Notice, 75 Fed. Reg. 32540, 32552 (2010).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In a November 2006, the Veteran's representative noted there were references to high blood pressure in service treatment records and that at separation the Veteran checked that he had high blood pressure.  The representative noted that while a definitive diagnosis of hypertension was not in the service treatment records, he did mention blood pressure problems at separation.  In the July 2010 remand, the Board inferred an informal claim for hypertension along with the Veteran's heart disability claim based on the representative's statement.  

Lay statements were submitted regarding the Veteran's claim.  An August 2006 statement from the Veteran's brother relates that the Veteran was healthy prior to his service but afterward the Veteran had shortness of breath and often had to rest at work.  Another statement from the Veteran's wife stated that she did not know him before his service but remembered when they met in 1970 he would get short of breath with activity and tire quickly.  

Service treatment records showed that at induction in November 1967 several blood pressure readings were taken: 128/70, 152/90, 142/90, and 144/86.  He was to be recalled for another blood pressure reading.  Under notes, a note dated December 1967 shows that blood pressure was "all normal" except for questionable readings from the local medical doctor.  He was considered acceptable for enlistment.  He was eventually given a 1 under physical capacity or stamina.  

A December 1967 note from Dr. DuBois showed the Veteran was receiving blood pressure checks "for the army."  In February 1968, his blood pressure was 150/90 and in March 1968 it was 150/80.  In November 1969, at separation, the Veteran's heart was considered normal upon clinical evaluation.  His blood pressure was 142/70.  He checked that he currently or at some point had high blood pressure.  In the physician's summary, it was determined that this was found to be of no apparent medical significance.  

A July 1997 St. Cloud hospital record stated that the Veteran had probable previously untreated hypertension.  

At the August 2010 VA examination, the Veteran said he had hypertension and was on medication for this disability.  The claims file was present and reviewed; the examiner summarized the relevant evidence with five pages of detailed notes.  The examiner opined that the Veteran's cardiac condition was not due to or caused by his military service.  The examiner stated that he was not evaluated or treated for a heart condition while in service.  In reference to the blood pressure checks in service, the examiner stated that the cardiomyopathy was not secondary to high blood pressure.  The Veteran had normal and elevated vital signs in service but at separation his vital signs were normal at discharge.  In a July 2011 report, the same examiner stated that hypertension was less likely than not (less than 50 percent probability) incurred in or related to service.  The reason was because the Veteran's blood pressure was normal at the time of discharge.  The examiner also noted that the Veteran was not treated for or diagnosed with hypertension while in service, despite his report at the time that he had help.  

The Board must make a finding of fact in regard to the competency and credibility of evidence.  The Veteran, his brother, his wife and his representative are not competent to state that the Veteran has had hypertension since service, because that disability requires a clinical diagnosis that must be given by a medical professional and even medical professionals require the use of diagnostic testing, including blood pressure readings to determine the presence of hypertension.  These individuals are competent to state their observations regarding the Veteran's observable symptoms, but hypertension is not readily identifiable unlike varicose veins in Barr, 21 Vet. App. 303.  As a result, a clinical opinion is critical.  The lay statements are assigned little weight.  

The Board finds the medical evidence in the file to be competent as there is no reason to find otherwise.  The August 2010 VA examination and July 2011 opinion are assigned great weight because they are fully on point regarding the claim for service connection.  

To the extent the Veteran related his symptoms, the Board finds him to be credible.  The other lay statements in the case are also credible.  Caluza, 7 Vet. App. 498.  The Board has no reason to doubt the credibility of the medical evidence.  

The Board must mention a vague document in the file that states the following: "I have reviewed [the Veteran's] medical records and I Believe (sic) that his/her current condition is at least as likely as not caused by exposure to trauma while in service."  Beneath this statement is a signature.  There is no specificity to this statement, no explanation of who signed it and no reasoning or rationale.  The disability is not specified.  The Board suspects this was written in reference to a past orthopedic claim.  This evidence is assigned no weight.  

The Board finds that service connection is not warranted for hypertension.  The examiner reviewed the Veteran's medical records, interviewed him, performed a physical examination and reviewed diagnostic tests.  The examiner explained that the Veteran's hypertension was not related to service.  The examiner offered a complete rationale for the opinion reached.  There was no other competent, complete and clear evidence to support a relationship between the Veteran's hypertension and service.  For these reasons, the August 2010 VA examination and July 2011 opinion are assigned great weight.  

The Veteran's heart disability has already been adjudicated on the basis of the herbicide presumption and, as mentioned, hypertension is not included in that presumption.  38 C.F.R. § 3.309(e), Note 3.  To the extent the Veteran might have asserted hypertension was related to herbicide exposure, there is no competent evidence of record showing such a connection.  

The evidence does not show that hypertension manifested itself to 10 percent or more within one year from the date of separation from service and the Veteran does not have cardiovascular renal disease; the presumption is not applicable here.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board relies on the opinion of the examiner in coming to this conclusion.  The reasonable doubt rule is not for application, and the claim for service connection for hypertension is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for hypertension is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


